 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LIPSEY, JR.,                          No. 2:17-cv-01429-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    KALIL, et al.,
15                       Defendant.
16

17          Plaintiff Christopher Lipsey, Jr. (“Plaintiff”), a state prisoner proceeding pro se, initiated

18   this civil rights action against Defendants Kalil and K. Spencer (collectively “Defendants”)

19   pursuant to 42 U.S.C. § 1983. (ECF No. 1.) This matter is before the Court pursuant to

20   Plaintiff’s “Objections to Magistrate Findings” (ECF No. 19), which this Court construes as a

21   motion for reconsideration of the Order denying his motion to transfer this action to the

22   Sacramento County Superior Court (ECF No. 19). (See also ECF No. 21 (Order construing

23   Plaintiff’s “Objections” to the magistrate judge’s nondispositive order as a motion for

24   reconsideration).) For the reasons set forth below, Plaintiff’s motion is DENIED.

25          I.      FACTUAL AND PROCEDURAL BACKGROUND

26          Plaintiff initiated this action on July 6, 2017, in the Fresno Division of the United States

27   District Court for the Eastern District of California, alleging that Defendants denied Plaintiff’s

28   First Amendment right of access to the courts by repeatedly denying him access to the prison’s

                                                        1
 1   law library. (ECF No. 1 at 1, 6.) On July 11, 2017, the Fresno Division transferred the case to

 2   the Sacramento Division of the Eastern District on its own motion. (ECF No. 3.) On October 13,

 3   2017, Plaintiff filed a First Amended Complaint. (ECF No. 6.) On March 13, 2019, however, the

 4   magistrate judge struck the First Amended Complaint because it asserted different claims against

 5   different defendants that did not appear to be related to the claims asserted in the Complaint, and

 6   moreover, Plaintiff failed to sign the Amended Complaint in violation of Federal Rule of Civil

 7   Procedure 11(a). (ECF No. 13 at 3.) The magistrate judge also dismissed Plaintiff’s Complaint

 8   (ECF No. 1), with leave to amend. (ECF No. 13 at 5.) On April 2, 2019, Plaintiff filed a new

 9   First Amended Complaint.1 (ECF No. 16).

10          On August 19, 2019, Plaintiff filed a request to transfer this action “to the state superior

11   court with jurisdiction over cases that occur at Folsom State Prison.” (ECF No. 17). Construing

12   Plaintiff’s filing as a motion for remand or transfer, the magistrate judge denied Plaintiff’s motion

13   on August 23, 2019, on the basis that the action was originally brought in this Court and the Court

14   therefore lacked authority to remand or transfer the action. (ECF No. 18.) On September 9,

15   2019, Plaintiff filed the instant motion, which the Court construes as a motion for reconsideration

16   pursuant to Federal Rule of Civil Procedure (“Rule”) 60(b). (ECF No. 19.) The Court addresses

17   and DENIES Plaintiff’s motion for the reasons stated herein.

18          II.     STANDARD OF LAW

19           “A motion for reconsideration should not be granted, absent highly unusual

20   circumstances, unless the district court is presented with newly discovered evidence, committed
21   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

22   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009).

23          Under Rule 60(b), the Court may relieve Plaintiff from a final judgment, order, or

24   proceeding “for any of the following reasons: (1) mistake, inadvertence, surprise, or excusable

25   neglect; (2) newly discovered evidence that, with reasonable diligence, could not have been

26
27   1
            Plaintiff’s most recent First Amended Complaint (ECF No. 16) has not yet been screened
     pursuant to 28 U.S.C. § 1915A, but the Court’s analysis with respect to the instant motion
28   remains the same.

                                                        2
 1   discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether previously called

 2   intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4) the judgment is

 3   void; (5) the judgment has been satisfied, released, or discharged; it is based on an earlier

 4   judgment that has been reversed or vacated; or applying it prospectively is no longer equitable; or

 5   (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b).

 6          A motion based on Rule 60(b) must be made “within a reasonable time.” Fed. R. Civ. P.

 7   60(c)(1). With respect to subsections (1), (2), and (3), the motion must be filed “no more than a

 8   year after the entry of judgment or order or the date of the proceeding.” Id. Rule 60(b)(6) goes

 9   further, empowering the court to reopen a judgment even after one year has passed. Pioneer Inv.

10   Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 393 (1993). However, subsections (1)

11   through (3) are mutually exclusive of subsection (6), and thus a party who failed to take timely

12   action due to “excusable neglect” may not seek relief more than a year after the judgment by

13   resorting to subsection (6). Id. (citing Liljeberg v. Health Services Acquisition Corp., 486 U.S.

14   847, 863, and n. 11 (1988)).

15          Additionally, Local Rule 230(j) requires a party filing a motion for reconsideration to

16   show the “new or different facts or circumstances [] claimed to exist which did not exist or were

17   not shown upon such prior motion, or what other grounds exist for the motion; and [explain] why

18   the facts or circumstances were not shown at the time of the prior motion.” E.D. Cal. Local Rule

19   230(j)(3)–(4); see also Marlyn Nutraceuticals, Inc., 571 F.3d at 880 (“A motion for

20   reconsideration may not be used to raise arguments or present evidence for the first time when
21   they could reasonably have been raised earlier in the litigation.”).

22          III.    ANALYSIS

23          Although Plaintiff does not identify the legal basis for his motion, he appears to seek relief

24   pursuant to Rule 60(b)(1). Specifically, Plaintiff argues the magistrate judge erred with respect to

25   the Court’s power to transfer the action to a state superior court. (ECF No. 19 at 2.) He asserts

26   that, pursuant to 28 U.S.C. § 1367(d) and Jinks v. Richland County, 538 U.S. 456 (2003), the
27   Court may remand the action to state court. (Id.) The Court is unpersuaded by Plaintiff’s

28   arguments.

                                                         3
 1           First, while Rule 60(b)(1) allows the Court to correct a mistake of law, the motion for

 2   reconsideration should not raise new arguments that should have been raised in the original

 3   motion. E.D. Cal. Local Rule 230(j)(3)–(4); Marlyn Nutraceuticals, Inc., 571 F.3d at 880. Here,

 4   Plaintiff has failed to assert any new facts or circumstances that would justify granting a motion

 5   for reconsideration. Therefore, he fails to satisfy the requirements set forth by Rule 60(b)(1) and

 6   Local Rule 230(j). For this reason alone, Plaintiff’s motion must be DENIED.

 7           Furthermore, Plaintiff’s arguments are without merit. Specifically, Plaintiff’s reliance on

 8   28 U.S.C. § 1367 and Jinks v. Richland County is misplaced. 28 U.S.C. § 1367 pertains to the

 9   Court’s ability to assert supplemental jurisdiction over other claims in actions of which the Court

10   has original jurisdiction. 28 U.S.C. § 1367(a); see also 28 U.S.C. 1331 (federal question

11   jurisdiction). Here, Plaintiff only purports to assert federal question claims and no other claims;2

12   therefore, 28 U.S.C. § 1367 is inapplicable to this action. Plaintiff’s reliance on Jinks v. Richland

13   County is similarly flawed. In Jinks, the Supreme Court held that §1367(d) tolls the statute of

14   limitations on state-law causes of action brought against municipalities, and it does not violate

15   principles of “state sovereignty.” Jinks, 538 U.S. at 466. Yet Plaintiff has not asserted any state-

16   law claims or claims against a municipality; therefore, Jinks does not support Plaintiff’s

17   argument. Therefore, the magistrate judge properly denied Plaintiff’s Motion to

18   Remand/Transfer.

19           Finally, Plaintiff contends it would be “in the interest of justice” to remand the claim to

20   state court, in order to facilitate a “speedy trial” and to remove the matter from the Court’s
21   docket. (ECF No. 19 at 2.) Plaintiff also argues that he would be unable to refile the action in

22   state court since the statute of limitations has run on the claim. (Id.) Therefore, he cannot

23   voluntarily dismiss the action in the district court and refile it in the appropriate state court. (Id.)

24   ///

25

26
     2
            The Court notes that Plaintiff’s Complaint — which Plaintiff chose to file in federal court
     when he initiated this action — only asserted a claim pursuant to 28 U.S.C. § 1983 and no other
27   claims. (ECF No. 1.) Plaintiff’s First Amended Complaint (ECF No. 16), though it has not yet
     been screened, appears to similarly assert only federal question claims pursuant to 28 U.S.C. §
28   1983.

                                                          4
 1   However, Plaintiff fails to identify any legal authority in support of this argument or the relief he

 2   seeks. For this reason as well, the motion must be DENIED.

 3          IV.     CONCLUSION

 4          Plaintiff has failed to articulate new facts or circumstances to satisfy the requirements set

 5   forth under Local Rule 230(j) or justify granting a motion for reconsideration under Rule 60.

 6   Further, Plaintiff’s arguments lack any legal basis. For the reasons discussed herein, Plaintiff’s

 7   Motion for Reconsideration (ECF No. 19) is DENIED.

 8          IT IS SO ORDERED.

 9   Dated: February 3, 2020

10

11

12

13                                        Troy L. Nunley
                                          United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        5
